DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 25 July 2022 has been entered.

Examiner’s Notes
Examiner notes that any objections and/or rejections stated in the previous office action dated 25 March 2022 and not repeated herein are withdrawn.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2, 5-8, 10-11, 13-20, and 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Vannier et al. (US-20190059535-A1) (newly cited) in view of Chen et al. (US-20080254281-A1) (previously cited).
Regarding claim 1, Vannier teaches a luggage shell comprising a shell formed of a plastic or composite material and at least one covering sheet fixed on an outer surface of the shell wherein the plastic is a polypropylene (Vannier, Abstract, Par. 0005-0008, 0013, and 0076-0078).
Vannier is silent regarding a laminate formed from a plurality of coextruded films, each of the films comprising a core of a biaxially oriented thermoplastic polymer, and at least one outer layer of a thermoplastic polymer, the outer layer having a thickness of 0.5% to 25% of the thickness of the respective film.
Chen teaches luggage (Chen, Par. 0133) comprising: a laminate of a plurality of coextruded films, the films comprising a core of a biaxially oriented thermoplastic polymer (polypropylene), and at least one outer layer of a thermoplastic polymer (propylene-ethylene copolymer) (Chen, Abstract, Par. 0003, 0008, 0024, 0057, 0095, and 0107). Chen further teaches wherein the outer layer has a thickness of less than 50 microns and wherein the film comprises 2 layers each that are less than 50 microns thick, and therefore the film has a total thickness of less than 100 microns. (Chen, Abstract, Par. 0008-0011, and Claim 1). Therefore, it would have been obvious to one of ordinary skill in the art to create the outer layer to have a thickness of 0.5% to 25% of the thickness of a film, see 2144.05, I.
Vannier and Chen teach are analogous art as they both teach luggage comprising a composite material of a self-reinforced polypropylene (Vannier, Par. 0077-0078; Chen, Par. 0118 and 0156). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the teachings of Chen and use Chen’s laminate structure as the plastic material of Vannier. This would provide an improved reinforced plastic composite with excellent impact characteristics that can be processed into various shapes (Chen, Par. 0004-0008, 0013, 0020-0022).
Regarding claim 2, modified Vannier teaches that the film has a thickness of less than 100 microns as stated above for claim 1 (Chen, Abstract, Par. 0008-0011, and Claim 1), which overlaps the claimed range of 10 µm ± 5% - 100 µm ± 5%, and therefore establishes a prima facie case of obviousness over the claimed range, see MPEP 2144.05, I.
Regarding claim 5, modified Vannier teaches that a plurality of the films are stacked on top of each other and biaxially oriented together, and thus at least two adjacent films to all films of the plurality of films are oriented in the same direction (Chen, Abstract, Par. 0003, 0008, 0011, 0047, and 0052-0058).
Regarding claim 6, modified Vannier teaches that the biaxially oriented thermoplastic polymer is biaxially oriented polypropylene (Chen, Par. 0008, 0024, 0057, and 0095).
Regarding claim 7, modified Vannier teaches that the outer layer comprises a copolymer of polypropylene and polyethylene (Chen, Par. 0008, 0024, 0057, and 0095).
Regarding claim 8, modified Vannier teaches that a melting point of the core is higher than a melting point of the outer layer (Chen, Par. 0009, 0024, 0049, and 0063).
Regarding claim 10, modified Vannier teaches that the film is stretched and can be biaxially stretched, monoaxially stretched or otherwise stretched (Chen, Par. 0034 and 0049). Modified Vannier further teaches wherein the film can be stretched in a single step or multiple steps at different temperatures and different draw ratios (Chen, Par. 0054-0058, 0079, and 0100-0101). Therefore, it would have been obvious to one of ordinary skill in the art to try different stretching including stretching the film to a greater extent in one of a transverse direction and a longitudinal direction than in the other of the traverse direction and the longitudinal direction with a reasonable expectation of success, see MPEP 2143.
Regarding claim 11, modified Vannier teaches that the film has a tensile strength of 150MPa or greater in the transverse direction (Chen, Par. 0058), which overlaps the claimed range of 150-300 MPa and therefore establishes a prima facie case of obviousness over the claimed range, see MPEP 2144.05, I.
Regarding claim 13, modified Vannier teaches that the laminate comprises at least 4 films (Chen, Abstract, Par. 0008, 0046, and 0089) , which overlaps the claimed range of 10 to 50 films, and therefore establishes a prima facie case of obviousness over the claimed range, see MPEP 2144.05, I.
Regarding claim 14, modified Vannier teaches that the thickness of the laminate is less than 1 mm (Chen, Par. 0035), which overlaps the claimed range of 0.25 mm to 2.5 mm, and therefore establishes a prima facie case of obviousness over the claimed range, see MPEP 2144.05, I.
Regarding claim 15, modified Vannier teaches that the laminate comprises at least one auxiliary material (see “c” in “A-B-C”) constructed of a thermoplastic polymer different than the thermoplastic polymer of the core (polyolefins) (Chen, Par. 0046).
Regarding claim 16, modified Vannier teaches that the auxiliary material is a film (Chen, Par. 0046 and 0053).
Regarding claim 17, modified Vannier teaches that the auxiliary material is positioned within a laminate or adjacent to and exterior to a laminate (Chen, Par. 0046 – see “A-B-C”).
Regarding claim 18, modified Vannier teaches that the luggage shell further comprises a top layer, positioned on a top side of the laminate (Chen, Par. 0012 and 0043-0047 – see “additional potential polymers” and “additional layers”).
Regarding claim 19, modified Vannier teaches that the luggage shell comprises a top layer, wherein the top layer includes biaxially oriented polyester (Chen, Par. 0012, 0043, 0053, and 0057).
Regarding claim 20, modified Vannier teaches that the laminate is formed by heating (thermoforming) and compacting the films together under pressure (pressure forming or compression molding) (Chen, Par. 0113).
Regarding claim 23, modified Vannier teaches that the auxiliary material comprises a thermoplastic olefin film (polyolefin) (Chen, Par. 0046).
Regarding claim 24, modified Vannier teaches that the plurality of coextruded films are non-woven films (Chen Par. 0128).
Regarding claim 25, modified Vannier teaches that the film is a structure that includes a non- woven, planar continuous sheet element (Chen, Par. 0053-0054 and 0128).

Response to Arguments
Applicant’s remarks and amendments filed 25 July 2022 have been fully considered.
On page 5 of the remarks, Applicant first mentions that the primary reference Hillaert utilizes a Curv® material that is woven and does not comprise a core and one or more outer layers. This is found moot:
A new grounds of rejection has been made above. The new grounds of rejection no longer relies upon previously cited Hillaert and now relies upon newly cited Vannier as the primary reference in view of previously cited Chen. 
Secondly, on pages 5-8 of the remarks, Applicant argues that Chen does not teach films for luggage and instead teaches tapes for elongated members. This is not found persuasive for the following reasons:
Chen specifically discloses “luggage” and “luggage roof box” as examples of articles that the laminate may be formed into (Chen, Par. 0133). While Chen teaches other articles that the material may be formed into, this does not teach away from the specific examples given by Chen. Further, Chen is used as a teaching reference in combination with Vannier, where Vannier teaches a luggage shell and Chen teaches that it would have been obvious to one of ordinary skill in the art to use the material of Chen as the plastic material for the luggage shell of Chen. Therefore, Vannier and Chen are analogous art as they are both directed to luggage articles, and Vannier in view of Chen teach render obvious the claimed luggage shell. 
Chen discloses one approach to forming a material that includes forming an elongated member such as a tape (Chen, Abstract, Par. 0006, 0029, and 0033). Meanwhile, Applicant defines a film to be a non-woven, planar, continuous sheet element at the instant specification Par. 0085. However, Chen teaches multiple different embodiments that are specifically disclosed as films. Chen teaches that the material is formed into a film and then the film is formed into articles (Chen, Par. 0053-0057, 0082, and 0095) and further teaches that the disclosed elongated members encompass films (Chen, Par. 0033 and 0035). Chen further teaches that the material is formed into an intermediate form that is non-woven and formed into the articles (Chen, Par. 0013, 0128). Chen further teaches that the material is formed into a planar (flat) continuous sheet (Chen, Par. 0053-0057, 0088, 0144, 0152, and claim 1). Therefore, Chen teaches a laminate that is specifically referred to as a film and satisfies the definition of a film from the instant specification of a non-woven, planar, continuous sheet element.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the core layer being a film) are not recited in the rejected claim(s). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Applicant does not claim that the core layer is a film. Instead, Applicant only claims that the core layer is a layer of a film. 
Therefore, in view of the above, Vannier in view of Chen render obvious the claimed film for a luggage shell. 
Thirdly, on pages 7-8 of the remarks, Applicant argues that one of ordinary skill in the art would not arrive at the claimed invention without improper hindsight on the instant invention. This is not found persuasive for the following reason:
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning. But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). Vannier and Chen are analogous art as they both teach articles for luggage comprising polypropylene. Chen further teaches the claimed laminate structure as stated in the grounds of rejection above. Chen further provides motivation for the combination such as providing an improved reinforced plastic composite with excellent impact characteristics that can be processed into various shapes (Chen, Par. 0004-0008, 0013, 0020-0022). Applicant has failed to point out any specific element of the rejection where knowledge was gleaned only from Applicant’s disclosure. Therefore, Vannier in view of Chen render obvious the claimed invention. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS J KESSLER JR whose telephone number is (571)272-3075. The examiner can normally be reached 7:30-5:30 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 571-272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS J KESSLER/Examiner, Art Unit 1782                                                                                                                                                                                                        

/LEE E SANDERSON/Primary Examiner, Art Unit 1782